Van Wyck, J.
This case has been before us on appeal twice heretofore, •and reported in 10 N. Y. Supp. 698, and 12 N. Y. Supp. 904. The only question requiring our special consideration on this appeal, not disposed of on the former ones, is that raised by the exception to the exclusion of the question: “ Question. Did your father ever promise to repay that money to you?” The -objection to its admission was that it called for a conversation with a de•ceased party. It was not admissible .unless the plaintiff’s right to such objection had been waived. The defendant liad stated that the deceased owed her 42,500. The plaintiff’s failure to object to this did not constitute a waiver ■of her right to object to further or other conversations between defendant and the deceased. Judgment and order appealed from must be affirmed, with costs.